Case 14-15331       Doc 39   Filed 05/10/19 Entered 05/10/19 10:01:40           Desc Main
                               Document     Page 1 of 3




                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

 IN RE:                                        )   BANKRUPTCY CASE
                                               )
 NATALIE NORMYLE,                              )   NO.: 14-15331
                                               )
          Debtor,                              )   CHAPTER 13
                                               )
                                               )   JUDGE: HON. JANET S. BAER
                                               )



             NOTICE OF WITHDRAWAL OF NOTICE OF FINAL CURE

          NOW COMES Ditech Financial LLC, by and through its attorney, McCalla
 Raymer Leibert Pierce, LLC, and respectfully moves this Court to allow it to withdraw
 the Notice of Final Cure filed on May 9, 2019, docket entry #38. The Response to Notice
 of Final Mortgage Cure has already been properly filed on the claims register and linked
 to claim #9.




                                                            Respectfully Submitted,
                                                            Ditech Financial LLC

                                                            /s/Toni Townsend
                                                            Toni Townsend
                                                            ARDC# 6289370

 McCalla Raymer Leibert Pierce, LLC
 Attorneys for Creditor
 1 N. Dearborn Suite 1200
 Chicago, IL 60602
 (312) 346-9088
 (312) 551-4400 (fax)
 Bankruptcy Department
 File No. GTFS-19-01332
Case 14-15331       Doc 39   Filed 05/10/19 Entered 05/10/19 10:01:40           Desc Main
                               Document     Page 2 of 3




                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

 IN RE:                                        )   BANKRUPTCY CASE
                                               )
 NATALIE NORMYLE,                              )   NO.: 14-15331
                                               )
          Debtor,                              )   CHAPTER 13
                                               )
                                               )   JUDGE: HON. JANET S. BAER
                                               )


                             CERTIFICATE OF SERVICE

 TO:   SEE ATTACHED ADDRESSES

                                   CERTIFICATION

 I, the undersigned Attorney, Certify that I served a copy of this Notice to the Addresses
 attached by electronic notice through ECF or by depositing the same at the U.S. Mail at 1
 N. Dearborn Suite 1200, Chicago, IL 60602 at 5:00 P.M. on May 10, 2019, with proper
 postage prepaid.

                                                McCalla Raymer Leibert
                                                Pierce, LLC

                                                /s/Toni Townsend
                                                Toni Townsend
                                                ARDC# 6289370

                                                1 N. Dearborn Suite 1200
                                                Chicago, IL 60602
                                                (312) 346-9088

 File No. GTFS-19-01332
Case 14-15331     Doc 39     Filed 05/10/19 Entered 05/10/19 10:01:40     Desc Main
                               Document     Page 3 of 3




                                    SERVICE LIST


 To Debtor:
 Natalie Normyle                                (served via U.S. Mail)
 13n369 High Chapparal Ct
 Elgin, IL 60124

 To Attorney:
 Chad M. Hayward                                (served via ECF Notification)
 The Law Offices of Chad M. Hayward, P.C.
 50 S Main
 Suite 200
 Naperville, IL 60540

 To Trustee:
 Glenn B Stearns                                (served via ECF Notification)
 801 Warrenville Road
 Suite 650
 Lisle, IL 60532

 To U.S. Trustee:
 Patrick S Layng                                (served via ECF Notification)
 Office of the U.S. Trustee, Region 11
 219 S Dearborn St
 Room 873
 Chicago, IL 60604


 McCalla Raymer Leibert Pierce, LLC
 Attorney For: Creditor
 1 N. Dearborn Suite 1200
 Chicago, IL 60602
 (312) 346-9088
 File No. GTFS-19-01332
